Hough, J.
This suit was instituted on the 20th day *89of August, 1875, to recover certain State, county anil school taxes assessed against the defendant for the year 1874, together with the penalty prescribed by law for failing to pay the same when due, and an attorney’s fee of five per cent for prosecuting the suit. It was admitted at the trial that the taxes due the State were paid after the suit was instituted; and it was shown by the defendant that the county and school taxes were paid in twelve monthly installments, ending August 1st, 1876, with six per cent interest, but without penalty and without attorney’s fee. On the 22nd day of August, 1876, judgment was rendered against the defendant for $702.32. It is conceded by the Attorney-General that the taxes levied by the county court, and sued for in this action, were erroneously levied at the rate fixed- for the year 1874, instead of the rate fixed for the year 1875, as was required- by the 21st section of the Act of March 15th, 1875. Eor this error the judgment must he reversed. The State ex rel. Pettis Co. v. Union Trust Co., 68 Mo. 463. Besides, there can be no penalty for a failure to pay taxes which have been illegally leyied. Judgment reversed and cause remanded.
All concur.